IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                       _________________________

                              No. 95-20204
                           (Summary Calendar)
                       _________________________

MICHAEL THOMAS HUMPHREY,
                                           Plaintiff-Appellant,

                                versus

J. F. LUNA,
                                           Defendant-Appellee.

                           CONSOLIDATED WITH
                       _________________________

                              No. 95-20212
                           (Summary Calendar)
                       _________________________

MICHAEL THOMAS HUMPHREY,
                                           Plaintiff-Appellant,

                                versus

WARLORD, Sgt., MURCHINSON,
Officer, and BUTCHER, Officer,
                                           Defendants-Appellees.

                           CONSOLIDATED WITH
                       _________________________

                              No. 95-20253
                           (Summary Calendar)
                       _________________________

MICHAEL THOMAS HUMPHREY,
                                           Plaintiff-Appellant,

                                versus

G. L. JOHNSON,
                                        Defendant-Appellee.
      ____________________________________________________

            Appeal from United States District Court
               for the Southern District of Texas
                         (CA-H-94-4421)
       __________________________________________________
                          June 21, 1995
Before DUHÉ, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     Appellant Michael Thomas Humphrey is an in forma pauperis

Texas state prisoner who has earned a reputation as a frequent

filer of frivolous § 1983 actions in the Southern District of

Texas, Houston Division.   After almost twenty suits which Humphrey

filed in Houston failed to earn him any victories, he resorted to

filing his claims in the federal district court in the Eastern

District of Texas, Tyler Division, although that court was one of

improper venue for the claims Humphrey raised.     Another obvious

reason Humphrey moved his filing practices to Tyler is that he

finally had been sanctioned by the district judge in Houston, who

had finally had enough of Humphrey's proclivity for filing suits.

By Humphrey's own count, he filed at least twenty-five suits in

Tyler.   However, only three of those cases form the basis for the

instant appeal.   The district court in Tyler transferred the three

suits south to their proper venue in the Houston district court.

     In Houston, Humphrey's transferred suits were not greeted by

the Houston judge with any more hospitality than the other suits

which Humphrey had filed directly in that court.       The Houston

judge, being all too familiar with Humphrey's filing practices,

dismissed all three of the suits sua sponte pursuant to 28 U.S.C.

     *
        Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.

                                 2
§ 1915(d), finding that they were malicious and/or frivolous.                  The

court observed that Humphrey has engaged in a pattern of filing

suits which require transfer and which successively raise the same

claim, and he has failed to prosecute the cases he files.                      The

district court also noted that Humphrey had been sanctioned by that

court for his continued abuse of the judicial system and that he

had been barred from filing any more suits without prior judicial

approval.      The     district   court       was   convinced   that    Humphrey

maliciously had begun filing suits in the Tyler venue to avoid the

judicial review bar imposed in Houston.                 In two of the instant

cases,   Humphrey      was   assessed        sanctions     of   $55    and    $60,

respectively, in addition to having his claims dismissed pursuant

to § 1915(d).     Humphrey has appealed the orders of dismissal in

each of the three suits.

     Although    the     cases    were       appealed    separately,    we    have

consolidated    them    because    they      involve    essentially     the   same

allegations.    The three suits at issue were § 1983 actions filed in

Tyler against various prison officials during the three successive

months of August, September, and October of 1990.                      The suits

complain of numerous alleged constitutional violations concerning

Humphrey's prison experience.

                                  DISCUSSION

     Liberally construed, Humphrey's appellate briefs argue that

the district court erred in dismissing his actions.                    Humphrey's

briefs and notices of appeal also contain additional allegations

and requests which were not presented to the district court. These


                                         3
additional    claims   include   the    request   of   a   class   action

certification, allegations of sexual harassment, failure to protect

from violent inmates, inadequate ventilation, and an inadequate

variety of food at mealtimes.          To the extent that Humphrey is

raising new issues on appeal, "issues raised for the first time on

appeal are not reviewable by this court unless they involve purely

legal questions and failure to consider them would result in

manifest injustice."    Varnado v. Lynaugh, 920 F.2d 320, 321 (5th

Cir. 1991).      Humphrey's issues would necessarily involve fact

questions not asserted below.          Therefore, this court need not

consider them.

     Pursuant to 28 U.S.C. § 1915(d), a district court may dismiss

an in forma pauperis complaint if it determines that the action is

frivolous or malicious.    This court reviews a district court's §

1915(d) dismissal for abuse of discretion.        Denton v. Hernandez,

504 U.S. 25, 112 S.Ct. 1728, 1734 (1992).

     A review of all three of the complaints Humphrey filed reveals

that the district court did not abuse its discretion in dismissing

his claims.      The complaints by and large contain         "stream of

consciousness" lists of alleged acts of wrongdoing on the part of

prison officials, most of which reveal themselves to be frivolous,

if not ridiculous, by their very nature.          Humphrey's complaints

range from allegations that the prison "do[es] not serve enough

syrup with the pancakes" and that they do not serve salt and

pepper, to his commentary that the bunks need to be repainted, the

"water taste[s] bad," and that the guard "rolls the door to [sic]


                                   4
fast." Other of Humphrey's allegations contain vague assertions of

harrassment or mistreatment by prison guards on isolated occasions

and also reports of isolated instances of prison inconveniences,

such as an occasion in which he was not permitted to shower and did

not have a fresh change of sheets for his bed or a fresh change of

clothes (apparently while he was on some sort of disciplinary

detention).

         The   second   and   third   suits   filed   by   Humphrey   raise

essentially the same claims as his first suit.        However, our use of

the terms "first," "second," and "third" when referring to these

appealed cases is actually a misnomer because, as noted above,

these three suits are not the only suits Humphrey has filed.            He

has filed at least eighteen suits in the Houston Division and by

his own count at least twenty-five suits in Tyler.          This court has

held that it is malicious for a pauper to file successive IFP suits

that duplicate claims made in other pending or previous lawsuits.

Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1993) (pending

lawsuits); Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988)

(previous lawsuits).      Because Humphrey's second and third suits

raise essentially the same claims as his "first" suit, they were

properly dismissed by the district court as malicious and abusive

of the legal process because they were successive in nature.

Moreover, both suits were filed in the district court in Tyler

after the Houston court issued the judicial review bar requiring

that Humphrey obtain judicial approval prior to filing any more

suits.    Humphrey also abused the legal system in his attempt to


                                      5
circumvent     the   Houston   Division   district   court's    sanction   of

judicial review prior to filing by deliberately filing actions in

the Eastern District of Texas, Tyler Division, which require

transfer to the Southern District of Texas, Houston Division.              By

Humphrey's own admission he has filed seven civil suits in the

Houston Division and over twenty-five cases in the Tyler Division

within three months of the case in which he was sanctioned with

judicial review of his prospective lawsuit pending any filing.

      As to Humphrey's "first" suit, we are unable to specifically

verify whether any of Humphrey's numerous allegations therein had

previously been raised in any of his many suits.           However, given

the sheer volume of prior suits filed, we consider it highly

probable that Humphrey's complaints about the conditions of his

confinement raised in the "first" suit were successive.               In any

event, the claims raised therein were properly dismissed.1

Moreover, although Humphrey filed his "first" suit in Tyler prior

to the issuance of the judicial review order in the Houston court,2

he undoubtedly resorted to filing in Tyler in the first instance

because of the reputation he had earned in Houston.            Thus, a spirit

of maliciousness clearly motivated his actions.                     Humphrey

has   become   one   of   an   ever-increasing   number   of    recreational

litigators who populate our prisons.          See Gabel v. Lynaugh, 835

      1
      Humphrey's claims are not unlike the "plethora of vague and
largely incomprehensible claims" relating to daily prison life
which were held to have been properly dismissed in Mayfield v.
Collins, 918 F.2d 560, 561 (5th Cir. 1990).
      2
      The judicial review order was issued August 30, 1994.
Humphrey's first suit was filed in Tyler on August 15, 1994.

                                      6
F.2d 124, 125 n.1 (5th Cir. 1988) (per curiam) ("pro se civil

rights litigation has become a recreational activity for state

prisoners in our Circuit").        His jailhouse lawyering constitutes a

flagrant abuse of the judicial system which cannot be tolerated.

See Hardwick v. Brinson, 523 F.2d 798, 800 (5th Cir. 1975) ("[N]o

one, rich or poor, is entitled to abuse the judicial process.").

In order to protect the district courts within our territorial

jurisdiction from further abuse by Humphrey, we have concluded that

a judicial review restriction like the one previously imposed by

the Houston court should be imposed for the entire Fifth Circuit.

Thus, before Humphrey can file any claims in the future in any

federal district     court    in    the       circuit,   he   must    obtain   prior

judicial approval.

                                   Conclusion

      We AFFIRM the district court's dismissal of Humphrey's suits

and ORDER that a judicial review restriction is hereby imposed

throughout the entire Fifth Circuit, barring Humphrey from filing

any more   suits   in   the   federal         district   courts      without   prior

judicial approval.      Thus, no Clerk of Court within this circuit's

territorial jurisdiction shall accept for filing any petition filed

by   Michael   Thomas   Humphrey     without       prior      judicial   approval.

Humphrey's failure to comply with this condition will result in the

imposition of additional sanctions by this court.




                                          7